Per Curiam :
A rehearing has been had upon the question of the allowance of interest to M. E. Rice, the son, on account of payments advanced by him as trustee. It is the opinion of the court that he is entitled to recover six per cent interest on-the purchase price of the vacant lot which has become a part of the residence property in Lawrence, and six per cent interest on the balance of the advancements from the date of the commencement of the action, and that the judgment should be modified in this respect.
With these modifications the former ruling is adhered to.